DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-30 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "identified columns" in lines 13-14. It is unclear if it refers to limitation “database column” in line 6.
Claim 21 recites the limitation "mappings" in lines 14 and 16. It is unclear if it refers to limitation “mapping table” in line 7.
Claim 28-30 recite the limitation "the denormalized table” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Dependence claims 22-30 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on dependency to independence claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23 and 25-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dettinger et al. (U.S. Publication Number 2006/0074934, hereafter referred to as “Dettinger”) or, in the alternative, under 35 U.S.C. 103(a) as obvious over Weissman et al. (U.S. Publication Number 2007/0124276, hereafter referred to as “Weissman”).
Regarding claim 21, Dettinger teaches A computer-implemented method for multitenant-aware query optimization ([0048] and Fig. 2), the method comprising: 
receiving, at a network interface of a server in a multitenant environment having a multitenant database system ([0042]: discussing about embodiments of the invention can be implemented in a hardware/software configuration including at least one networked client computer and at least one server computer, and can apply to multi-user computing apparatus, or network appliances), an original query corresponding to a user associated with a tenant of the multitenant environment, wherein the original query is associated with data accessible by the tenant, and wherein at least one database column provides information on location of tenant data and the database provides a mapping table that can be customized by at least one user of the tenant ([0042]: discussing about users may be able to create abstract queries based on the logical fields, via the query building interface 120. [0049] and Figs. 2, 5A: discussing about operations 200 begin at step 201 when a base query 130 is selected. Examiner interprets that selecting a base query as claimed receiving an original query. Examiner interprets that the base query specifies that a patient's ID (P.ID = T.ID) as claimed original query is associated with data accessible by the tenant. Examiner interprets that the base query selects from column Test A Result in table Test wherein Test A Result > 50 as claimed at least one database column provides information on location of tenant data and the database provides a mapping table that can be customized by at least one user of the tenant.);
retrieving, using a processor of the server, metadata accessible by the tenant in the multitenant database system, wherein the metadata has been generated based on tenant-specific information ([0050] and Fig. 2: At step 202, a display profile 140 is selected. As stated above, query-level display profiles 140 may be used to alter the scope of the base query 130. Examiner interprets that query-level display profiles as claimed metadata accessible by the tenant in the multitenant database system.);
determining, using the processor, a filtered query by analyzing metadata generated from tenant- specific characteristics ([0051] and Fig. 2: At step 205, the base query 130 and the display profile 140 are converted by the query translator 165 into respective physical queries that correspond to the base query and each of the applied display profiles. Examiner interprets that respective physical queries that correspond to the base query and each of the applied display profiles as claimed filtered query.);
generating, using the processor, an improved query using the filtered query based on identified columns and mappings associated with the tenant, the retrieved metadata and a custom index ([0051] and Figs. 2, 6A: The physical queries are consolidated into a merged physical query 170 at step 206. Examiner interprets that the physical queries are consolidated into a merged physical query as in Fig. 6A as claimed generating an improved query using the filtered query based on identified columns and mappings associated with the tenant, the retrieved metadata and a custom index.); and 
executing the improved query on data in the database identified columns and mappings associated with the tenant ([0051] and Figs. 2, 6A: Finally, at step 207, the merged physical query 170 is submitted to the RDBMS 110 for execution.).
Assuming, arguendo, that Dettinger does not explicitly teach receiving, at a network interface of a server in a multitenant environment having a multitenant database system, an original query corresponding to a user associated with a tenant of the multitenant environment, but Weissman teaches receiving, at a network interface of a server in a multitenant environment having a multitenant database system ([0028] and Fig. 1: discussing about one arrangement for elements of multi-tenant database system (MTS) 16 is shown in FIG. 1, including a network interface 20, storage 22 for tenant data, storage 24 for system data accessible to MTS 16 and possibly multiple tenants), an original query corresponding to a user associated with a tenant of the multitenant environment ([0011]: discussing about receiving a query directed to the database).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method generating a merged physical query of Dettinger with the teaching about network interface of Weissman because it can be useful in improving query performance in multi-tenant database systems (Weissman, [0009]).

Regarding claim 22, Dettinger teaches wherein the tenant-specific information comprises tenant-specific data statistics ([0067]: Examples of existing functions that may be called include SQL based group functions such as AVERAGE, MAXIMUM and MINIMUM. Group functions are well known in the art to return a single result based on many rows, and are often used to aggregate data.).

Regarding claim 23, Dettinger teaches wherein the tenant-specific information comprises tenant usage statistics ([0067]: Examples of existing functions that may be called include SQL based group functions such as AVERAGE, MAXIMUM and MINIMUM. Group functions are well known in the art to return a single result based on many rows, and are often used to aggregate data. Fig. 9A: discussing about AVERAGE (T.TESR_B_RESULT)).

Regarding claim 25, Dettinger teaches receiving information identifying the user; retrieving, using the processor, metadata about the user ([0012]: discussing about receiving a selected display profile selected by the user from the one or more display profiles displayed to the user); and 
analyzing metadata generated from information about the user, metadata generated from information about the tenant, and metadata generated from the data accessible by the tenant to generate the improved query ([0012]: discussing about generating a merged executable query corresponding to a combination of the executable query and the transformed instance of the selected display profile in which the syntax of the executable query is preserved. Examiner interprets that generating a merged executable query as claimed to generate the improved query.).

Regarding claim 26, Dettinger teaches calculating selectivity for one or more columns of data accessible by the tenant ([0060] and Fig. 5A: discussing about selecting columns ID, SS Number, Age and Test A Result for all records pertaining to patients that had a Test A Result greater than 50); and 
analyzing the selectivity of the one or more columns of data accessible by the tenant to generate the improved query ([0051], [0065] and Figs. 2, 6A: discussing about the physical queries are consolidated into a merged physical query 170 at step 206). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dettinger in view of Weissman et al. (U.S. Publication Number 2007/0124276, hereafter referred to as “Weissman”).  
Regarding claim 24, Dettinger teaches the method of claim 21 as discussed above. Dettinger does not explicitly teach wherein the tenant-specific information comprises tenant-specific mappings utilized by a query optimizer.
Weissman teaches wherein the tenant-specific information comprises tenant-specific mappings utilized by a query optimizer ([0085]: This universal name table is made available to the RDBMS native query optimizer with any query by providing the native query optimizer with access to table 500 when an improved query is passed to the native query optimizer in order to insure that names are kept unique across multiple tenants in the database.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method generating a merged physical query of Dettinger with the teaching about query optimizer of Weissman because it can provide improved queries and/or make recommendations to a query optimizer of a database system to improve its operation based upon knowledge of the data and/or application gathered. Embodiments can be useful in improving query performance in multi-tenant database systems (Weissman, [0009]).

Regarding claim 27, Dettinger teaches the method of claim 21 as discussed above. Dettinger does not explicitly teach wherein the improved query includes a reference to a denormalized table, wherein the denormalized table comprises data accessible by the tenant.
Weissman teaches wherein the improved query includes a reference to a denormalized table, wherein the denormalized table comprises data accessible by the tenant ([0080] and [0081]: discussing about embodiments can form an improved query that includes one or more references to a denormalized data structure).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method generating a merged physical query of Dettinger with the teaching about denormalized data structure of Weissman because it would be having the advantages of: (1) selectively copy the contents for one tenant but not for another tenant, so that resources are not wasted maintaining information if the tenant doesn't need indexing; (2) because there are so many columns in the regular multi-tenant wide table, it is not practical to add Oracle--type indexes to each and every one of them, however each tenant will likely need different columns to be indexed, and the requirements may change over time (Weissman, [0081]).

Regarding claim 28, Dettinger in view of Weissman teaches wherein the denormalized table comprises a search name lookup table (Weissman, [0083] and [0084]: discussing about FIG. 5 shows a search name lookup (SNL) table).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method generating a merged physical query of Dettinger with the teaching about denormalized data structure of Weissman because it would be having the advantages of: (1) selectively copy the contents for one tenant but not for another tenant, so that resources are not wasted maintaining information if the tenant doesn't need indexing; (2) because there are so many columns in the regular multi-tenant wide table, it is not practical to add Oracle--type indexes to each and every one of them, however each tenant will likely need different columns to be indexed, and the requirements may change over time (Weissman, [0081]).

Regarding claim 29, Dettinger in view of Weissman teaches wherein the denormalized table comprises at least one index on a custom data field associated with the tenant (Weissman, [0087], [0088] and Figure 6: FIG. 6 illustrates an example custom field table in an embodiment. Custom field table 610 similarly includes an org id column 611, a table id column 612 and plurality of data columns 613.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method generating a merged physical query of Dettinger with the teaching about denormalized data structure of Weissman because it would be having the advantages of: (1) selectively copy the contents for one tenant but not for another tenant, so that resources are not wasted maintaining information if the tenant doesn't need indexing; (2) because there are so many columns in the regular multi-tenant wide table, it is not practical to add Oracle--type indexes to each and every one of them, however each tenant will likely need different columns to be indexed, and the requirements may change over time (Weissman, [0081]).

Regarding claim 30, Dettinger in view of Weissman teaches wherein the denormalized table comprises a custom foreign key column associated with the tenant (Weissman, [0094], [0096] and [0097] and Fig. 8: Assets object 810 has been defined with a custom foreign key column and various data columns. The custom foreign key (FK) column is allocated to the "Val0" column, whereas data fields for "asset name", "asset value", "asset depreciation type" and "asset replacement date" have been allocated to columns "Val1" to "Val4", respectively.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method generating a merged physical query of Dettinger with the teaching about denormalized data structure of Weissman because it would be having the advantages of: (1) selectively copy the contents for one tenant but not for another tenant, so that resources are not wasted maintaining information if the tenant doesn't need indexing; (2) because there are so many columns in the regular multi-tenant wide table, it is not practical to add Oracle--type indexes to each and every one of them, however each tenant will likely need different columns to be indexed, and the requirements may change over time (Weissman, [0081]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adinolfi et al. (US 20060235831 A1) discloses that forming and maintaining a multi-source multi-tenant data repository on behalf of multiple tenants. Information in the multi-source multi-tenant data repository is received from multiple sources. Different sources and different data quality enhancement processes may yield different values for attributes of the same referred entity. Information in the multi-source multi-tenant data repository is tagged with annotations documenting the sources of the information, and any data quality processing actions applied to it. 
Dutta et al. (US 20050216465 A1) discloses that irrespective of how the query is re-ordered (e.g., optimized by the query optimizer 410), at the time the rows (e.g., data elements in tables, indexes, materialized views and any other access paths are all considered to be "rows") are fetched thru any defined access paths, the two relevant pieces of information, that is, the security policy associated with the row and the current user context, are available.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162      

October 20, 2022